UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 1O-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 28, 2013 Commission File No. 1-12597 CULP, INC. (Exact name of registrant as specified in its charter) NORTH CAROLINA (State or other jurisdiction of incorporation or other organization) 56-1001967 (I.R.S. Employer Identification No.) 1823 Eastchester Drive, High Point, North Carolina (Address of principal executive offices) (zip code) (336) 889-5161 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Common Stock, par value $.05/ Share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YESo NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934.YESoNO x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to the filing requirements for at least the past 90 days.YES xNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer, accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YES oNO x As of April 28, 2013, 12,224,894 shares of common stock were outstanding.As of October 28,2012, the aggregate market value of the voting stock held by non-affiliates of the registrant on that date was $119,511,612 based on the closing sales price of such stock as quoted on the New York Stock Exchange (NYSE), assuming, for purposes of this report, that all executive officers and directors of the registrant are affiliates. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement to be filed pursuant to Regulation 14A of the Securities and Exchange Commission in connection with its Annual Meeting of Shareholders to be held on September 17, 2013 are incorporated by reference into Part III of this Form 10-K. CULP, INC. FORM 10-K REPORT TABLE OF CONTENTS Item No. Page PART I 1. Business Overview 2 General Information 3 Segments 4 Overview of Industry and Markets 6 Overview of Bedding Industry 6 Overview of Residential Furniture Industry 7 Products 8 Manufacturing and Sourcing 9 Product Design and Styling 10 Distribution 10 Sources and Availability of Raw Materials 11 Seasonality 12 Competition 12 Environmental and Other Regulations 12 Employees 13 Customers and Sales 14 Net Sales by Geographic Area 14 Backlog 14 1A. Risk Factors 15 1B. Unresolved Staff Comments 18 2. Properties 19 3. Legal Proceedings 20 4. Mine Safety Disclosure 20 PART II 5. Market for the Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 21 6. Selected Financial Data 24 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 7A. Quantitative and Qualitative Disclosures About Market Risk 49 8. Consolidated Financial Statements and Supplementary Data 50 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 86 9A. Controls and Procedures 86 9B. Other Information 88 Item No. Page PART III Directors, Executive Officers, and Corporate Governance 88 Executive Compensation 88 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 88 Certain Relationships, Related Transactions, and Director Independence 89 Principal Accountant Fees and Services 89 PART IV Exhibits and Financial Statement Schedules 90 Documents Filed as Part of this Report 90 Exhibits 90 Financial Statement Schedules 90 Signatures 94 Exhibit Index 95 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING INFORMATION Parts I and II of this report contain “forward-looking statements” within the meaning of the federal securities laws, including the Private Securities Litigation Reform Act of 1995 (Section 27A of the Securities Act of 1933 and Section 27A of the Securities and Exchange Act of 1934).Such statements are inherently subject to risks and uncertainties. Further, forward-looking statements are intended to speak only as of the date on which they are made, and we disclaim any duty to update such statements.Forward-looking statements are statements that include projections, expectations or beliefs about future events or results or otherwise are not statements of historical fact.Such statements are often but not always characterized by qualifying words such as “expect,” “believe,” “estimate,” “plan” and “project” and their derivatives, and include but are not limited to statements about expectations for our future operations, production levels, sales, gross profit margins, operating income, SG&A or other expenses, earnings, cash flow, and other performance measures, as well as any statements regarding future economic or industry trends or future developments. Factors that could influence the matters discussed in such statements include the level of housing starts and sales of existing homes, consumer confidence, trends in disposable income, and general economic conditions.Decreases in these economic indicators could have a negative effect on our business and prospects.Likewise, increases in interest rates, particularly home mortgage rates, and increases in consumer debt or the general rate of inflation, could affect the company adversely.Changes in consumer tastes or preferences toward products not produced by us could erode demand for our products. Changes in the value of the U.S. dollar versus other currencies could affect our financial results because a significant portion of our operations are located outside the United States.Strengthening of the U.S. dollar against other currencies could make our products less competitive on the basis of price in markets outside the United States, and strengthening of currencies in Canada and China can have a negative impact on our sales in the U.S. of products produced in those places.Also, economic and political instability in international areas could affect our operations or sources of goods in those areas, as well as demand for our products in international markets.Further information about these factors, as well as other factors that could affect our future operations or financial results and the matters discussed in forward-looking statements are included in the “Risk Factors” section of this report in Item 1A. 1 PART 1 ITEM 1.BUSINESS Overview Culp, Inc. manufactures, sources, and markets mattress fabrics used for covering mattresses, box springs, and foundations and upholstery fabrics primarily for use in production of upholstered furniture.The company competes in a fashion-driven business, and we continue to differentiate ourselves by focusing on product innovation and new product introductions. In addition, Culp places great emphasis on providing excellent and dependable service to our customers and protecting our financial strength, allowing us to maintain our position as a creative, trusted and reliable supplier of fabrics to bedding and furniture manufacturers. We believe Culp is the largest producer of mattress fabrics in North America and one of the largest marketers of upholstery fabrics for furniture in North America, measured by total sales.We have two operating segments — mattress fabrics and upholstery fabrics.The mattress fabric business markets mostlywoven and knitted fabrics, and sewn covers made from those fabrics, which are used primarily in the production of bedding products, including mattresses, box springs, and foundations.The upholstery fabric business markets a variety of fabric products that are used in the production of upholstered furniture, such as,sofas, recliners, chairs, loveseats, sectionals, andsofa-beds.Culp primarily markets upholstery fabrics that have broad appeal in the “good” and “better” priced categories of furniture and bedding. Culp markets a variety of fabrics in different categories to its global customer base, including fabrics produced at our manufacturing facilities and fabrics produced by other suppliers.We had fourteen active manufacturing plants and distribution facilities as of the end of fiscal 2013, which are located in North and South Carolina; Quebec, Canada; Shanghai, China; and Poznan, Poland.We also source fabrics from other manufacturers, locatedmostly in China and Turkey, with those fabrics being produced specifically for Culp and created by Culp designers.We operate distribution centers in North Carolina and Shanghai, China to facilitate distribution of our products, and we recently opened a new distribution facility in Poznan, Poland.Over the past decade, the portion of total company sales represented by fabrics produced outside of the U.S. and Canada has increased, while sales of goods produced in the U.S. have decreased.This trend is due primarily to the upholstery fabrics segment, where approximately 90% of our sales now consist of fabrics produced in China. Total net sales in fiscal 2013 were $268.8 million.The mattress fabrics segment had net sales of $154.0 million (57.3% of total net sales), while the upholstery fabrics segment had net sales of $114.8 million (42.7% of total net sales). During fiscal 2013, both segments continued to build upon strategic initiatives and structural changesmade over the last several years.The flexible manufacturing and sourcing platform created through these changes has allowed Culp to place increasing focus on product innovation and introduction of new designs.Our ability to differentiate our products has helpeddrive our sales growth the past two years, even as the home furnishings industry has continued to experience weak and uneven business conditions. At the same time, management has focused on following a disciplined capital allocation strategy in this environment. The bedding and furniture industries were strongly affected by the economic downturn that occurred beginning in fiscal 2008.In particular, a large decline in the housing industry had a significant negative impact on demand for home furnishings.Industry strength and demand for our products has improved somewhat during the pastfew years, although business conditions have not improved to the levels seen before the economic downturn.During the same period, we have experienced positive responses from customers to our innovative designs and new products introduced during these years, and our sales and profits have responded accordingly.Net sales for fiscal 2013 represented the fourth consecutive year of increased revenues, and our pre-tax income levels for 2013 reached their highest levels in more than 15 years.An increasing percentage of our sales is now based on new product introductions. 2 The mattress fabrics segment has made strategic investments in capital projects and expansion initiatives in recent years,and maintained a flexible approach to its sources of fabrics,while dealing with challenging industry conditions.These expenditures provided increased manufacturing capacity and more efficient equipment for this segment, as well as two successful acquisitions.During fiscal 2013, this segment announced a new joint marketing agreement to market sewn mattress covers, with the establishment of a new production facility, and late in the year we announced further initiatives to enhance this part of its business. Our upholstery fabrics segment has undergone major changes over the past decade, transforming from a U.S.-based manufacturing operation with large amounts of fixed assets to a more flexible variable cost model, with most fabrics sourced in China. At the same time we have maintained control over the key components of fabric production such as design, finishing, quality control and distribution.These changes involved a multi-year restructuring process that ended in fiscal 2009, during which time our upholstery fabric sales declined considerably.The trend of declining upholstery fabric revenues has reversed, and sales in this segment have now increased for each of the past four fiscal years.Since the end of the multi-year restructuring, we have focused on product development and marketing, including the exploration of new markets.A part of this effort has been the establishment of a new marketing and distribution operation in Poland, known as Culp Europe. Additional information about trends and developments in each of our business segments is provided in the “Segments” discussion below. General Information Culp, Inc. was organized as a North Carolina corporation in 1972 and made its initial public offering in 1983.Since 1997, our stock has been listed on the New York Stock Exchange and traded under the symbol “CFI.” Our fiscal year is the 52 or 53 week period ending on the Sunday closest to April 30.Our executive offices are located in High Point, North Carolina. References in this document to “Culp,” the “company,”“we,” “our,” and “us” refer to Culp, Inc. and its consolidated subsidiaries. Culp maintains an Internet website at www.culp.com.We will make this annual report and our other annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to these reports, available free of charge on our Internet site as soon as reasonably practicable after such material is electronically filed with, or furnished to, the Securities and Exchange Commission.Information included on our website is not incorporated by reference into this annual report. 3 Segments Our two operating segments are mattress fabrics and upholstery fabrics.The following table sets forth certain information for each of our segments. Sales by Fiscal Year ($ in Millions) and Percentage of Total Company Sales Segment Fiscal 2013 Fiscal 2012 Fiscal 2011 Mattress Fabrics $ %) $ %) $ %) Upholstery Fabrics Non-U.S.-Produced $ %) $ %) $ %) U.S.-Produced $ (5
